 INTL. BROTHD.OF BOILERMAKERS,LOCAL 92281International Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths, Forgers&Helpers; Interna-tionalBrotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers&Helpers, Local 92andBigge Drayage Company and Macias-FarwellCompany,Party toContract.Case 31-CE-25June 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 3, 1971, Trial Examiner Leo F.Lightner issued the attached Decision in this pro-ceeding.Thereafter,Respondents filed exceptionsand a supporting brief, and the Charging Party fileda reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions, and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the TrialExaminer and hereby ordersthatRespondents,InternationalBrotherhood ofBoilermakers,Iron Ship Builders, Blacksmiths, Forg-ers& Helpers,KansasCity,Kansas, and Interna-tionalBrotherhood of Boilermakers,IronShipBuilders, Blacksmiths,Forgers & Helpers,Local 92,SouthGate,California,their respective officers,agents, and representatives,shall take the action setforth in the Trial Examiner's recommended Order.CHAIRMAN MILLER,concurring:AlthoughIagree that Respondent Unions violatedSection 8(e), in doing so, I find it unnecessary toreach the question of whether the work sought byRespondents for their members was "fairly claima-ble." Instead,Iwould find their claim for the workresulted in a "reentry"of provisions in Respondents'collective-bargaining agreement whereby signatoryemployers were required to perform certain "offsite"'The Respondents have excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188F 2d 362 (C A. 3) We have carefullyexamined the record andwork solely through employers also party to acontract with Respondents.Rule 1 of the agreement in question,inter aba,precludes the contracting out of work covered by theagreement to any person "who does not comply withall the terms of this agreement or a field constructionagreement in effect where the work is erected, whichhas been approved by the International Brotherhood,and does not stipulate in writing compliance to theapplicable fringe benefit funds and the trust agree-ment or agreements covering same." All contracts ofRespondents include provisions requiring recogni-tionofRespondents, and union-security clauses.Hence, no subcontractor could comply with thestandard set forth in Rule 1, other than throughexecution of an agreement with Respondents. It isplain therefore that the clause in question is notsimply designed to protect economic standards in theunit represented by Respondent, but is an organiza-tional device, which precludes signatory employersfrom doing business with nonsignatories.The dispute under this agreement arose whenMacias, a signatory, contracted with Bigge, anonsignatory whose employees were represented byTeamsters, for the transportation and storage ofimported construction materials. Among the materi-alswas penstock, which Bigge transported fromshipside to a storage area owned by Bigge. Thepenstock was unloaded and stored at this storagearea, then reloaded and delivered to the jobsite asrequired by the progress of construction activity. Thestorage area involved was located about 19 milesaway from the construction site, but is used as adepot for numerous other construction sites servicedby Bigge in southern California. The unloading andloading at this storage area was assigned by Bigge, inaccordance with its historic practice, to employeesrepresentedbyTeamsters.RespondentUnionsclaimed this work and filed a grievance under theircontract seeking a determination that the Biggestorageareawas "onsite" and therefore workperformed there was covered by their agreement. OnFebruary 17, 1971, a joint panel issued an award tothe effect that the work performed at Bigge's storageareawas covered by Respondents' contract withMacias.On these facts it is clear that the joint paneldetermination constituted a reentry, within the 10(b)period, which extended the union-signatory clause towork performedat Bigge'sstorage area. The effect ofthis determination was to require Macias, in order tofind no basis for reversing his findings.We herebycorrect the Trial Examiner's error, in that part of his Decisionentitled "Macias and Bigge Ownership and Operation,"where he sets forththe testimony of Glen C Holtwick The facts set forth there are rooted in astipulation of the parties made after Holtwick was excused without havingtestified.197 NLRB No. 34 282DECISIONSOF NATIONALLABOR RELATIONS BOARDcomply with its terms, to cease doing business withBigge and award the loading and unloading work toa signatory employer, unless Bigge were willing toexecute an agreement with Respondents. Such anagreement is plainly secondary and within theproscriptive provisions of Section 8(e). As I agreewith the Trial Examiner that Bigge and Macias didnot constitute a "single employer" and were not"allies" and that the award extended the union-signatory agreement to the Bigge storage area, wherethe work performed cannot reasonably be construedas "done at the site of construction,"2 I would findthat the construction industry proviso is inapposite,and that Respondents violated Section 8(e) byentering into,maintaining, and giving effect to aunion-signatory agreement. The unlawful nature ofsuch an arrangement to the extent it approvessubcontracting of the work to any signatory pre-cludesany determination whether the work inquestion was "fairly claimable" by Respondents andIwould not reach that issue.2An issue was raised as to whether the Board should defer to the jointpanel decision underCollyer InsulatedWire Corporation,192 NLRB No150, and give binding effect to this determination that the Bigge storage area"is a jobsite storage area " See, e g,Spielberg Manufacturing Co,112 NLRB1080 Although I agree with the Trial Examiner that we should not defer tosuch an award, I reach that conclusion solely because that award is theconduct which gave rise to the violation alleged and found herein As aninterpretation of the agreement, the award was a part thereof. Far fromresolvingan unfair labor practiceissue,the determination gave rise to theunfair labor practice In these circumstances thejoint panel proceeding caninno sense be regarded as an alternative forum for resolving issuesappropriate for Board determinationTRIALEXAMINER'S DECISIONFINDINGSAND CONCLUSIONS1.BUSINESS OF THE EMPLOYERSMacias-FarwellCompany, hereinafter referred to asMacias, is a California corporation engaged in the heavysteel construction industry. In the course and conduct of itsbusiness operations, Macias, annually, in a representativepenod, purchases and receives within the State of Califor-nia supplies and materials valued in excess of $50,000directly from points outside the State of California.BiggeDrayage Company, hereinafter referred to asBigge, is a California corporation engaged in trucking andspecializing in the transportation of materials used in theconstruction and mining industries.3 In the course andconduct of its business operations, Bigge, annually, in arepresentative period, derives revenue in excess of $50,000for the transportation of freight within the State ofCalifornia, which arrives directly from points outside theState of California.The complaintallegesthatMacias and Bigge are, each,an employer engaged in commerce and in a businessaffecting commerce within the meaning of Sections 8(e)and 2(6) and (7) of the Act. The answer denies theseallegations relative toMacias, but it admits them as toBigge.On the basis of the undisputed commerce facts, Ifind the jurisdiction of the Board, under the enumeratedsections, is established.II.RESPONDENTUNIONSARE LABORORGANIZATIONSThe complaintalleges,the answer admits, and I find thatRespondents, at all times material herein, are, and havebeen, labor organizations within the meaning of Sections2(5) and 8(e) of the Act.STATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Los Angeles, California, on September28,1971,on the complaint of General Counsel, asamended, and the answer, as amended, of InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers & Helpers and International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forgers& Helpers, Local 92, herein referred to as Respondents,jointly.'The complaint alleges violations of Sections 8(e)and 2(6) and (7) of the Labor Management Relations Act,1947, as amended (61 Stat. 136; 65 Stat. 601; 73 Stat. 519;29 U.S.C. Sec. 151,et seq),herein called the Act. Theparties waived oral argument; briefs filed by the GeneralCounsel,Respondent, and Charging Party have beencarefully considered.2Upon the entire record, and from my observation of thewitnesses, I make the following:iA charge was filed on July 24, 1970. A complaint was issued on June 4,1971, and amended at the outset of the hearing herein2General Counsel and Charging Party are to be commended for theexcellence of their briefs, which have been most helpfulIII.UNFAIR LABOR PRACTICESA.The IssuesThe principal issue raised by the pleadings and litigatedat the hearing is whether Respondents engaged in conductin contravention of the provisions of Section 8(e) where,having entered into an agreement, they maintained andgave effect to contract clauses whereby Macias agreed tocease or refrain from handling, using, selling, transporting,or otherwise dealing in any of the products of any otheremployer;orotherwise stated,whether the disputedcontract clauses were protected by the construction provisoto Section 8(e); and more particularly, whether a storagearea of Bigge is, in fact, part of the construction site ofMacias. A subsidiary question, raised by way of defense, iswhetherMacias and Bigge constitute a single employerwithin the meaning of the Act.Respondents deny that their conduct constitutes anunfair labor practice within the meaning of Section 8(e).3Credibly related by Cusick,explicatedinfraBiggeDrayage Companyisdividedinto two divisions identified as Bigge Crane and RiggingCompanyDivision and Bigge Drayage DivisionWe arehereinconcernedonly withthe latter, and only aportion ofits operation INTL. BROTHD. OF BOILERMAKERS, LOCAL 92B.AgencyThe complaint alleges, the answer admits, and I find thatJames F. Precht, International vice president, and actingchairman of the Union Negotiating Committee, Frank A.Lombardy, secretary and business manager of Local 92,and Palmer Lee, assistant business manager of Local 92, atall times material herein, have been and are agents ofRespondents within the meaning of Section 2(13) of theAct.C.BackgroundThe facts set forth under this section are undisputed.The Department of Water & Power of the city of LosAngeles is constructing a hydroelectric generating plant ata jobsite near Castaic, California, herein identified as the"Castaic Project." Said department has contracted withMacias for the furnishing and installation at the CastaicProject jobsite of sections of penstock, further describedinfraMacias has contracted with Bigge for the transporta-tion of penstock and other construction material, initiallyfrom its point of delivery from Japan, at Port Heuneme, tothe Bigge terminal at Castaic Junction, for storage untilneeded at the jobsite, and for transportation to the ^obsite,when needed. The distance from Castaic Junction to theCastaic Project jobsite is approximately 19 miles, by theroute Bigge is required to traverse by reason of permitrequirements for large vehicles. Respondents herein con-tend that the Castaic Junction terminal, or storage yard, ofBigge, is part of the construction site or jobsite of theCastaic Project.EdwinW. Cusick credibly related that he has beenemployed by Bigge since 1940. He has been manager of thesouthern division of the Trucking Division since February1969 and was previously manager of the entire TruckingDivision for an unspecified period of time. Cusick relatedthat Bigge handles material used or useful in constructionand mimng.4 Bigge receives material from manufacturers,transports it, and ultimately delivers it to constructionjobsites. Some material is received by ship, some by rail,and some by trucking. Some material is taken to a storagefacility and held for delivery as required. Bigge's vehiclesare operated by members of unidentified locals of theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, herein referred toas Teamsters.5Bigge'sprincipal office is located in San Leandro,California.The southern division, under Cusick, hasresponsibility for deliveries in an area south of Fresno andsouth of Santa Maria, to the southern California border,and includes Arizona and Nevada. These services aresupplemented by line trucks, operating out of SanLeandro.Bigge established a facility known as Castaic Junction inthe northwest comer of Los Angeles County, approximate-ly 1/2 mile from the intersection of Highway 126 andInterstate 5. It is comprised of a storage facility, parkinglot, and a repair and maintenance building for its trucks or4Unquestionably the term "handles" relates to both transportation andstorage.5Bigge presently has 12 employees at Castaic Junction, 10 drivers, a283conveyances. The facility is comprised of two parcels ofland, on both sides of a railroad track and spur, owned bySouthern Pacific and referred to as a public-team track. Onone side there is a maintenance shop facility in a building.On the other' side, a 10 acre parcel has been graded,graveled, and a cyclone chain-link type fence erected. Itcontains,inter aka,an office trailer, fuel tanks, fuel pumps,and parkingareasfor Bigge equipment.It is also astoragearea for materials awaiting delivery to pipeline companieswhich install water lines and for various components usedin hydro projects. The hydro projects are a series of pumpstations and generating stations, located from 9 to 70 milesdistant. There is no construction at Castaic Junction. Theloading and unloading at Castaic Junction has at all timesbeen done by Bigge employees. Bigge has had contractswith the Teamsters,at leastsince 1940. Bigge does not havea collective-bargaining agreement with either of Respon-dents,and it is reasonable to infer Bigge has neveremployed members of Respondent Unions.In December 1969, another carrier delivered two piecesof penstock to Castaic Junction, from Long Beach. At thattime, the same carrier delivered three pieces of penstock tothe Castaic Project jobsite.InApril 1970, the first penstock arrived at PortHueneme, in Ventura County, 50 miles from CastaicJunction, and was transported, by Bigge, by special newequipment, describedinfra,to Castaic Junction. The firstdelivery, by Bigge, from Castaic Junction to the CastaicProject was on July 15, 1970. It is 19 miles, by the routeBigge isrequired, by itslicenses,to traverse, from CastaicJunction to Castaic Project. There have been eightshiploads of penstock. Some of the penstock received inApril 1970 was still in the storage yard at Castaic Junction,at the time. of the hearing herein, in September 1971.Dresser couplings, gaskets and bolts for couplings, essen-tial in the use and installation of penstock, came by rail tothe siding, was off loaded by Bigge Teamsters employees,and stored at Castaic Junction. A dresser coupling wasdescribed as a coupler attached to the ends of two pieces ofpenstock for the purpose of joining them together, with acompanion flange follower and rubber gaskets.Bigge has picked up, stored, and delivered material, fromCastaic Junction, for some 19 or 20 contractors, sinceDecember 1969. Only three of these, including Macias,were working at the Castaic Project jobsite. Among thecontractors, identified by Cusick, as being serviced byBigge,in the manner described, are American Bridge,Wizmer and Becker, Polich Benedict, Green Construction,PeterKeewitt,Western,Vinnell, and Delaware V M.Among the jobsites, other than Castaic Project, servicedfrom Castaic Junction, by Bigge,are BuenaVista PumpStation, in Kern County, some 75 or80 miles;WheelerRidge,60 miles;Wind Gap,56 miles;Edmondston, 55miles; Oso Pumping Station, 40 miles; American Bridge, 8miles;a job inBeaumont,in Riverside County; a job inLostHills,beyond Bakersfield; and a Castaic watergeneratingplant, location unspecified .6 Approximately 36percent ofBigge's business,at Castaic Junction, in terms ofdispatcher,and Cusick It has had as many as 16 driversNone areemployed full time on Macias work6Cusick acknowledgedtheydid not store materials at CastaicJunction(Continued) 284DECISIONSOF NATIONAL LABORRELATIONS BOARDgross receipts, was performed for Macias. It is a commonpractice for Bigge to receive materials at its variousterminals, including Castaic Junction, and store them forvarying periods, until needed at a jobsite. Cusick explainedthatmost manufacturers make all typical pieces at onetime, but they may not be installed in that sequence. It hasbecome a practice, in many industries, to mass produce agiven shape or size or thickness, which then go to a holdingunit, such as Castaic Junction. Similarly, material arrivingby ship involves a chartered ship and contains whateverthey can accommodate on the ship, and does notnecessarily contemplate delivery at the jobsite in thesequence of initial delivery.I turn next to a description of penstock, and the specialequipment required for its transport, loading and unload-ing,which at all times, historically, since its introduction,has been work performed by Teamsters employees ofBigge.7 A section of penstock is described as a piece ofsteel,usually open at both ends, usually 38 to 40 feet inlength, having a diameter varying from 12 to 13-1/2 feet,with varying wall thicknesses, having heavier plate at thebottom. It is lifted from the ship by cargo boom. Teamstersemployees, three men in each crew, place a needle beamthrough the section. An hydraulic lift then lifts the sectionat both ends. A cab, containing special equipment, thentows the section down prescribed highways, to the place ofdelivery.From Port Hueneme, normally,it istaken toCastaic Junction, where the process is reversed and thesection is placed on shipping legs or blocks. This process isrepeated when the section is delivered to the jobsite. Afterdelivery to the jobsite, and unloading, the Boilermakershook their gear onto it and set it where needed. The beamprocess is used only with pieces that are open at both ends.There have been 187 sections of penstock, all but 18 or 19sections of which were open at both ends. Eighteen ornineteen sections have had test heads, or configurations,which prevent the needle beam going through, as they aresolid on the ends.8 The sections with test heads are liftedby sling, placed on a low bed trailer, and, when deliveredto the jobsite, are off loaded, from the trailers, by theBoilermakers employees of Macias.Cusick acknowledged that it is only when this needleloader, operated by Teamsters employees of Bigge, is used,that the Teamsters actually unload penstock at theconstruction site. Historically, the craft installing materialat jobsitesdo the unloading, including electricians,boilermakers, ironworkers, and other craftsmen. Previous-ly, or historically, prior to the use of the special equipment,sections were not as large, they were placed on a flatbed ortrailer,which did not have the capability of unloading orloading itself, by hydraulic lift. Historically, Teamstershave both loaded and unloaded construction equipment,including pipe, turbinematerials, generatingmaterials,transformers, circuit breakers, and other building materi-als, and common freight, including 12- to 14-inch diameterpipe,when delivered to the storage area. Historically,Teamsters have loaded the same equipment, and deliveredfor the Beaumont job, but the trucks making the deliveries were locatedthere.7Fairly read, the recitation of Cusick would appear to imply thatpenstock was first introduced,in its present size,into construction work in1969However, Cusick asserted that the vehicles used, with a lifting process,it to the jobsite, for unloading by the various craftsmenindicated. Cusick asserted that it has only been since theDepartment of Water Resources Project started that therehas been enough of the type of work described to warrantprocurement of this special equipment, which was notpreviously used. This special equipment has been used tohaul other material to other jobsites for other contractors.Cusick asserted that, customarily, three pieces ofpenstock are at the jobsite. He described two pieces asbeing in storage while one was a working piece. It isundisputed that Judd, a subcontractor of Macias, did paintsome penstock at Castaic Junction spasmodically. Therehas been no delivery of penstock from Japan, during theWestCoast shipping strike.While none of Maciasemployees are regularly employed at Castaic Junction,Cusick acknowledged that bolts and washers have beenpicked up by Macias employees, inferentially for use at thejobsite.No other contractor or subcontractor has per-formed work at Castaic Junction.I turn next to the provisions of the collective-bargainingagreement and its interpretation, which gave rise to thelitigation herein.On or about March 31, 1969, Macias entered into awritten collective-bargaining agreement with Respondents,which by its terms is effective from October 1, 1968, toSeptember 30, 1971, and which is known as the EightWestern States Field Construction Agreement and at alltimes material herein the agreement has been in effect. Theagreement contains,inter aka,the following:RULE 1. SCOPE OFAGREEMENT(a) Scope-Thisagreement shall apply exclusively tothe states of Washington, Oregon, California, Idaho,Utah, Nevada, Arizona and Alaska; and within sucharea this agreement shall apply to all of contractor'sfieldconstructionwork (includingconstructionerection, rigging, loading and unloading, field fabrica-tion, assembling, dismantling, and repairing performedin the field) coming under the jurisdiction of the Union.(b)Job Site Sub-Contracting-No employer shallsubcontract any of the work covered by this agreement toany contractor, sub-contractor or other person or partywho does not complywithall the terms of this agreementor a field construction agreement in effect in the areawhere the work is erected, which has been approved by theInternationalBrotherhood, and does not stipulate inwriting compliance to the applicable fringe benefit fundsand the trust agreement or agreements covering same.(c) It is understood that (b) is applicable to loading andunloading per the "interpretation of Rule 1 " appended tothis contract, and to a secondary field constructionsiteestablished for the specific purpose of servicing theprimary field construction site.[Emphasis supplied incomplaint.]The "interpretation of Rule I ", referred to in subpara-obviating the need to place the transported merchandise on anothervehicle,have beenin existence since 1964 Biggeholdsthe patents on thesevehicles.8Whileobscure in the record,pictures of these sections with test headspermit areasonable inferencethatthese pieces are substantially shorter thanthe piecesdescribed, also shownby picture INTL.BROTHD.OF BOILERMAKERS,LOCAL 92graph (c), and appended to the collective-bargainingagreement, provides in pertinent part as follows:EIGHT WESTERN STATES BOILERMAKERFIELD AGREEMENTInterpretation of Rule I as ApplicabletoLoading and UnloadingIn accordance with the Agreement reached at thesettlement of Contract negotiations in 1965, there hasbeen submitted by International Vice-President, JamesF. Precht, the following:"It shall be within the Boilermakers' jurisdiction thatthe unloading and loading of materials which theBoilermakers are to erect; if such materials are shakenout, separated, segregated, and stored for any period oftime.When said material is again loaded and unloadedon a conveyance and transported to the job for erectionit shall be unloaded and erected by the Boilermakers."In joint review of the above, it was agreed that thefollowing shall apply:The Union wishes only to protect and not to expand,its historical jurisdiction over unloading and loading ofBoilermaker materials.Also, the Union's claims are notextended to apply to material that is in trans-shipmentat a transfer point.The Contractor agrees that he will not sub-contractsuck work for the purposeof encroaching on thehistorical jurisdiction of Union.In the event a disagreement or dispute arises withregard to the historical jurisdiction, as outlined in theUnion's claim, each specific case may be processedbetween the Union and such Contractor involved inaccordance with the governinglanguage ofthe Agree-ment.The complaint alleges, the answer admits, and I find thatthe collective-bargaining agreement and the field construc-tion agreement referred to in rule 1(b) include a provisionrequiring recognition of Respondents and includes aunion-security agreement.1.Events on and after June 3, 1970The complaint alleges, the answer admits, and I find,that since June 3, 1970, and at all times material thereafter,Respondents have asserted and maintained that thecollective-bargaining agreement, describedsupra,requiresthat the work of loading and unloading material, includingpenstock, at Bigge's Castaic Junction terminal be per-formed by employees covered by the collective-bargainingagreementbetweenRespondentLocalandMacias.On or about June 3, 1970, Respondents, by letter signedby James F. Precht, informed Macias that rule 1, of thecollective-bargaining agreement, describedsupra,appliedto the work of loading and unloading material at Bigge'sCastaic Junctionterminal.On or about August 7, 1970, Respondents, by Frank A.Lombardy, invoked the grievance machinery of thecollective-bargaining agreement, describedsupra,to com-pelMacias to comply with and abide by the interpretation285and application of rule 1 of said collective-bargainingagreement,describedsupra.The complaint alleges,the answer admits,and I findthat,on or about February 17, 1971, pursuant to thegrievance provisions of the collective-bargaining agree-ment,the acting chairman of the Employers'negotiatingcommittee,identifiedasHarryHine,a labor relationsrepresentative of a different construction company, andthe acting chairman of the Union negotiating committee,and International vice president,James F. Precht,issuedan interpretation and application of rule I which, inpertinent part,asserts:We, the undersigned, as per the first paragraph ofRule 18 of the Eight Western States Agreement, haveinspected the storageyard,as well as the job site, and inaccordance with Rule 1, Subsection(c) of the Agree-ment,and interpretation of Rule 1, applicable toloading and unloading, do hereby determine that thestorage area in Castaic is a job site storage area and isnot part of delivery.Because of this,the loading and unloading at thestorage yard properly falls within the jurisdiction of theBoilermakers.By amendment to the complaint, it is alleged, and bystipulation of the parties,it is undisputed,that since theissuance of the decision of February 17, 1971, Respondentshave threatened to induce and encourage employees ofMacias to strike unless Macias complied with and abidedby rule 1 of the collective-bargaining agreement asinterpreted and applied(it) in the manner(described in theinterpretation), and that Respondents would picket Maciasfor such purpose had the General Counsel not advisedRespondents of his intention to seek a 10(1)9 injunctionpending the hearing herein.It is undisputed that,for the purpose of this proceeding,Respondents assert,under the interpretationof February17, 1971, the loading and unloading at Castaic Junction (ofpenstock, or other materials used by Macias) is subject tothe terms of the agreement between Macias and Respon-dents.It is alleged that the agreement, as interpreted, requiresMacias to cease or refrain from doing business with Bigge,unless and until Bigge becomes bound by the agreement,or a field construction agreement approved by Respon-dents. Respondents'denial appears to be predicated uponthe single-employer issue, explicatedinfra.2.Macias andBiggeOwnership and OperationMacias is a California corporation,a majority of thestock of which is ownedby H. W.Bigge.Bigge is aCalifornia corporation, and all of the stock is owned byMr. and Mrs. H. W. Bigge. Prior to July 22, 1968, Maciaswas known as Bigge Steel Construction Company and waswholly owned by Bigge. Both corporations occupy premisesat 10700 Bigge Avenue, San Leandro, California. Bothcorporations use the same telephone number. The premisesat 10700 Bigge Avenue are owned by Mr. and Mrs. H. W.Bigge.Michael L. Hayes is an officer of both corporations.9Incorrectly designated 10(k) in the transcript. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDMichael P. Hayes is the nominee of H. W. Bigge on theboard of directors of Macias.10 H. W. Bigge is presidentand chief executive officer of Bigge. Both corporationshave been represented by the same legal counsel inNational Labor Relations Board proceedings ansing out ofthe transactions described in the complaint.Glen C. Holtwick, whose recitation is undisputed, relatedthat he is assistant manager of the Trucking Division andthat he or his subordinates handle grievances relating toemployees of Bigge. Ed Macias, president of Macias, or hissubordinates handle grievances relating to employees ofMacias. Ed Macias is part of the committee of theEmployers' negotiating committee which represents amultiemployer group in negotiating the Boilermakerscontract.Macias signed the current agreement on behalf ofMacias.No one from Bigge sits on this negotiatingcommittee.Holtwick sits on the California TruckingAssociation's negotiating committee for Bigge, and negoti-atesthe Teamsters' master agreement covering all special-ty equipment, and including Bigge employees at CastaicJunction. Holtwick also negotiates the Machinists contract,and has final say on contract interpretation. No one fromMacias participates in negotiations, grievances, or contractinterpretation matters of Bigge.The office of Bigge at Castaic Junction is in a trailer andis the office Cusick works out of. No one from Macias hasanything to do with the operation of Castaic Junction. TheTrucking Division does not have anything to say about theoperation of Macias at the project site. Bigge's relationshiptoMacias is the same as its relationship with any othercontractor. Other than truckdrivers, office help, superviso-ry people, and mechanics in the garage for repair work,Biggehas no other employees at Castaic Junction. Cusickhad no knowledge of any division of Bigge having anythingto do in connection with the operation of the constructionsite.No other division of Bigge works out of CastaicJunction.Macias has an office at the Castaic Project. RayStefanko is in charge of the work at Castaic Project.Stefanko might use the telephone but otherwise does notconduct business out of Castaic Junction. Stefanko doesrequest material, as needed, from Cusick or the dispatcher.Cusick does visit the Castaic Project, but does not directany employees of Macias. No one from Macias hasanything to do with the operation of Castaic Junction.Similarly, no one from the Trucking Division has anythingto say about the operation of Macias at Castaic Project.D.Concluding Findings1.Single-employer issueRespondents, in their brief, urge that Macias and Biggeare "so inextricably entwined" that it would not beimproper to treat them as a single employer.Ergo,thedispute is a jurisdictional work dispute, within the meaningof Section 10(k). I find no merit in this contention.In theSakretecase" the Board held:10 1 have no means of knowing if there are two Michael Hayes or if thisis an error in the transcript I do not deem it of importance11Sakreteof Northern California, Inc,137 NLRB 1220, 1222, enfd 332F.2d 902 (C.A 9), cert.denied379 U S 961.The Board often treats separate corporations as oneemployer for jurisdictional purposes, where it is foundthat the firms, despite their nominal separation, arehighly integratedwith respect to ownership andoperation. Some of the principal factors which havebeen considered relevant in determining the extent ofintegration are: (1) interrelation of operations, (2)centralized control of labor relations, (3) commonmanagement, and (4) common ownership or financialcontrol.In theDrapery Mfg.case 12 the Board held that none ofthe factors, enumerated inSakrete,has been held to becontrolling, but stress has been laid upon the first threefactors to show operational integration particularly central-ized control of labor relations.The Board has held with court approval that separatecorporate subsidiaries are separate persons, each entitled tothe protection of Section 8(b)(4)(B) from the labor disputesof the other, if neither the subsidiaries nor the parentexercises actual or active, as opposed to merely potential,control over the day-to-day operations or labor relations ofthe other.Los Angeles Newspaper Guild, Local 69, (HearstCorp.),185 NLRB No. 26.13A critical factor in determining whether separate legalentitiesoperate as a single enterprise is the degree ofcommon control of labor relations policies. Thus, theBoard has found common ownership not determinativewhere requisite common control was not shown, and theBoard has held with court approval that such commoncontrolmust be actual or active, as distinguished frompotential control.Gerace Construction, Inc.,193 NLRB No.91.This record permits a finding of common ownershiponly.The evidence requires a finding that there is nointerrelation of operations, no centralized control of laborrelations,and no common management. Ed Macias,president, is the operating head of Macias and determinesits labor relations' policy.While H. W. Bigge is presidentand operating head of Bigge, Holtwick, assistant managerof the Trucking Division, is in charge of labor relations forthat division. The evidence would not support a findingthatMacias and Bigge are a single employer, within themeaning of Board decisions. I find accordingly.2.Collyer decisionRespondent, in its brief, urges that the Board shoulddefer to the February 17, 1971, resolution of the underlyingdisputeby the parties, in furtherance of its policyannounced inCollyer InsulatedWire,192 NLRB No. 150.Respondent, conceding the jurisdiction of the Board,under Section 10(a), asserts the policy of promotingindustrial peace and stability through collective bargainingobliges the Trial Examiner to defer to the grievance-arbitration procedures which the parties have voluntarilyestablished. I do not agree.InCollyerthe Board found the dispute, in an allegedfailure to bargain case involving unilateral changes in an12Drapery Manufacturing Co., Inc,166 NLRB 805, 811.13Citing:KnightNewspapers,138NLRB 1346, enfd 332 F.2d 405(C.A D C ). INTL.BROTHD.OF BOILERMAKERS,LOCAL 92287existing contract between the parties, was essentially adispute over the terms and meaning of the contract.IfindCollyerinapposite.Bigge, the Charging Party,herein,has never beena partyto the contract in question. Ifind no merit in this contention3.Section 8(e) violationIt is undisputed that this litigation arises as the result ofan effort by Respondents to acquire the work of loadingand unloading penstock, and other material, at the CastaicJunction facility, which is ultimately to be installed at theCastaic jobsite.Respondents assert that the parties saw the necessity ofproviding for more than one field construction site in theircollective-bargaining agreement and "attempted to set up ajobsite location after the final act of delivery". Respon-dents, inaccurately, assert that the final act of delivery wasmade at the secondary construction site, at CastaicJunction, which was established for the "specific purposeof servicing the pnmary field construction site." I havefound,supra,thatBigge delivers a wide variety ofconstructionmaterials,toa number of contractors,involved in numerous construction enterprises, from itsCastaic Junction storage facility. These deliveries are on anas-needed basis, after storage for varying periods of time atCastaic Junction. The contention that Castaic Junctionwas established as part of the Castaic jobsite is withoutmerit.Respondents, in their brief, assert that the secondaryfield construction site established for the specific purposeof servicing a pnmary field construction site is "on site"within the meaning of the construction industry proviso inSection 8(e).14Respondents' contention is premised, inpart, on the fact that Judd, the painting contractor, putcoatingmaterial on sections of penstock and dressercouplings, at Castaic Junction. I find no merit in thiscontention.Charging Party and General Counsel rely on the Boarddecision in theCardinal Industriescase 15 in which theBoard held the proviso in Section 8(e) does not encompasswork which "could be done at the site of construction."The Board, in rejecting such an interpretation, asserted:The legislative historypriorto passage appears tooppose rather than to support the Respondent'sproposed interpretation. Thus, the House ConferenceReport stated the following (H. Rept. No. 1147, 86thCong., 1st sess., p. 39):It should be particularly noted that the provisorelates only and exclusively to the contracting orsubcontracting of work to be done at the site ofthe construction. The proviso does not exemptfrom Section 8(e) agreements relating to suppliesandmaterialsorotherproducts shipped or14 "Provided,That nothing in this subsection(e) shall apply to anagreement between a labor organization and an employer in the construc-tion industry relating to the contracting or subcontracting of work to bedone at the site of the construction, alteration, painting, or repair of abuilding, structure, or other work "15Ohio Valley Carpenters District Council, etc (Cardinal Industries, Inc),136 NLRB 977, 988otherwise transported to and delivered on the siteof construction.Senator Kennedy, in reporting the conference agree-ment to the Senate, substantially concurred in theinterpretation expressed in the House Report. (II Leg.Hist. 1431.) Representative Barden, in reporting theconferenceagreementto the House, was somewhatmore explicit with respect to the precise subject athand. He stated (II Leg. Hist. 1715):The first proviso under subsection (e) .. .permits the making of voluntary agreements .. .relating to the contracting or subcontracting ofwork to be donedirectlyon the site of construc-tion. [Emphasis supplied.]The Board contrasted the language of the constructionproviso with the garment industry exemption which statesthat it applies to manufacturers, "performing parts of anintegratedprocess of production in the apparel andclothing industry."When this language is contrasted withthe language which relates to "work to be done at the siteof construction," the Board concluded that "Congress didnot intend the construction industry exemption to extendto work doneawayfrom the actual site of construction,even though such work might be viewed as a part of theconstruction process and is of a kind that may feasibly bedone at the construction site."In thePortifinoMarinacase 16 the Board held: Theconstruction industry proviso to Section 8(e) applies onlyto "an agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at the siteof the construction ...." Contracts relating to work thatisnot to be performed at the construction site are notexempted from the application of Section 8(e) by theproviso.In theIsland Dock Lumbercase 17 the Board reaffirmedits finding inCardinal Industries, supra,finding: The HouseConference Report on the 1959 amendments to the Act (H.Conf. Rept. 1147, 86th Cong.,1st sess.,p. 39; II Leg. Hist.943) stateswith respect to the construction industryproviso:The proviso does not exempt from Section 8(e)agreements relating to supplies and materials or otherproducts shipped or otherwise transported to anddelivered on the site of construction.For the foregoing reasons, we hold that the delivery ofready-mix concrete does not come within the constructionindustry proviso, and that the contract withIsland Dockdid nbt involve subcontracting of onsite work but was inreality a contract for the deliveryof materials.In theInterstateEmployerscase 18the Board noted: Ithas been the Board's position that a contract dealing with16Los Angeles Building & Construction Trades Council (PortifinoMarina),150 NLRB 1590, 1592.17 Island Dock Lumber, Inc,145 NLRB 484, 491, enfd342 F.2d 18 (C A.21-i"CementMasons, Local Union No 97 (InterstateEmployers, Inc), 149NLRB 1127, 1131 288DECISIONS OFNATIONALLABOR RELATIONS BOARDwork that is not to be performed at the constructionsite, isnot with the protection of the proviso.19General Counsel accurately calls attention to the factthat rule 1 and the interpretation of rule 1,set forth.supra,are ambiguous in that they could be applied to thesubcontracting of offsite work as well as restricted to thesubcontracting of work to be done at the site 'of theconstruction, and thus come within the protection of theconstruction proviso to Section 8(e). If the clauses areambiguous, the Board will not presume unlawfulness, butwillconsider extrinsic evidence to determine whetherclauses were intended to be administered in a lawful orunlawful manner.General Teamsters, Local 982, et al. (J. KBarker Trucking Co. and Guy F. Atkinson Construction Co ),181 NLRB 515.General Counsel accurately asserts, in his brief, that inthe instant case, the intent of the parties was disclosed onor about February 17, 1971, when theacting chairman oftheEmployers'negotiating committee and the actingchairman of the union negotiating committee issued theirbinding interpretation of rule 1, holding that rule I appliesto Bigge's Castaic Junction terminal.Thisinterpretation ofthe rule, by these chairmen, is binding on both Macias andRespondents and this constitutesa mutual reaffirmation bythe parties of the 8(e) clause in the 10(b) period in such away as to give it future applicability to an offsite facility.General Counsel then asserts, accordingly, there has been"entering into" of an 8(e) agreement by the parties withinthe meaning of Section 8(e)General Counsel relies on the Board decision in theGreater St. Louis Automotive Associationcase,20 in whichthe Board held:With the passage of the Labor-Management Reportingand Disclosure Act of 1959, Congress in broad termsmade the "entering into" of contracts such as ArticleXXIXan unfair labor practice under Section 8(e) andalso made attempts to secure such contracts by threats,restraint,or coercionofanyperson engaged incommerce a separate unfair labor practice underSection 8(b)(4)(A).As noted, all such contracts entered into prior to andafter the effective date of the amendments were madeunenforceable and void. Thus,it isplain that Congresswas legislating to eradicate any form,existence, orenforcement of such contracts as against public policy,with the exception as provided for the garment andconstruction industries.We do not think that Congressintended to leave a gap, whereby contracts executedprior to the effective date of the amendments andrendered void and unenforceable as between theparties by the passage of the amendments, wouldcontinue to be lawful agreements for unfair laborpractices purposes simply because they were executedprior tothe effective date of the amendments but werereaffirmed,maintained,or given effect after theeffective date of Section 8(e).In theDan McKinneycase2i the Board held that the19AccordTeamsters,Chauffeurs,Warehousemen& Helpers,Local UnionNo 631 (Reynolds Electricaland EngineeringCo, Inc),154 NLRB 67, 6920DistrictNo 9, International Association of Machinists,AFL-CIO, et a!(Greater StLouis Automotive Association,Inc),134 NLRB1354, 1359prohibition of Section 8(e) extends beyond the mereinitiation of such an obligation,and that the Respondent,by maintaining or implementing that clause,within theperiod covered by the charge, engaged in conduct which isviolative of Section 8(e).The Supreme Court in theNationalWoodworkcase 22found that the adoption of a rule,identified as rule 17, tothe effect that union members would not handleany doorwhich had been fitted prior to arriving at the jobsite, wasintended to protect and preserve cutting out and fittingwork as unit work to be performed by jobsite carpenters,and was not within the proscriptions of either Section8(b)(4)(B) or Section 8(e). The Court's reasoning waspremised upon evidence that the work had been historical-lydone byon-site carpenters. In that case,the generalcontractor (Frouge) undertook to order, have delivered,and attempted to install pre-machined doors.InNationalWoodwork v. N.L.R.B., supra,at 630, theCourt distinguished between historical work preservationand the facts in theAllen Bradleycase23which the Courtcharacterized as a boycott carried on"not as a shield topreserve the jobs of Local 3 members, traditionally aprimary labor activity, but as a sword, to reach out andmonopolize all the manufacturing job tasks for Local 3members. It is arguable that Congress may have viewed theuse of the boycott as a sword as different from labor'straditionalconcernswithwages,hours and workingconditions".This record precludes any finding that the work involvedin this dispute was done historically by members of theRespondentUnions.Cusick credibly related that theCastaic Junction terminal would have been established, byBigge,even if Bigge had failed to obtain its existingcontract with Macias. This record permits no finding otherthan that the Teamsters employees of Bigge have per-formed the work of loading and unloading at CastaicJunction ever since its establishment.We are not hereinconcerned with the unloading at the Castaic Project, whichallparties concede has been historically done by Boiler-makers, to the extent that any material has been delivered,or transported, on a vehicle. We are also not hereinconcerned with the unloading done at the jobsite, byTeamsters,ofpenstock, requiring a special rig,withhydrauliclift,byreason of the immensity, in size andweight, of each section of penstock. This method oftransportation is relatively new, and has been performedsolely by Teamsters,since its initiation.Accordingly, for the reasons set forth, I find that byentering into an agreement containing rule 1, including theinterpretation of rule I as applicable to loading andunloading, as interpreted by the representatives of Maciasand Respondents,in the persons of the acting chairman oftheEmployers'negotiating committee and the actingchairman of the union negotiating comnutteeon February17, 1971, providing that the loading and unloading at'Castaic Junction, should be performed exclusively byBoilermakers employees of Macias, requires Macias to21Dan McKinneyCo,137NLRB 649, 652.22NationalWoodwork Manufacturers Association v N LR B,386 U S612..23AllenBradley Cov Local UnionNo3, 325 U S 797 INTL. BROTHD.OF BOILERMAKERS,LOCAL 92289cease or refrain from handling, using, selling, transporting,or otherwise dealing in any of the products of any otheremployer or doing business with Bigge; that the loadingand unloading of penstock, or other materials, at CastaicJunction, is not work traditionally or historically per-formed on site, or by Boilermakers employees of Macias;and that by entering into, maintaining, giving effect to, andattempting to enforce the provisions of rule I in acollective-bargainingagreement in the manner foundherein Respondents have engaged in unfair labor practiceswithin the meamng of Section 8(e) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations of theEmployers described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondents, International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers& Helpers, and International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, Local 92, have engaged in certain unfair laborpractices within the meamng of Section 8(e) of the Act, Irecommend that they cease and desist therefrom and takecertainaffirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Macias-Farwell Company and Bigge Drayage Com-pany are, each, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) and Section 8(e) ofthe Act. Macias is a member of a multiemployer groupwhich had entered into a collective-bargaining agreementwith Respondents, identified as Eight Western States FieldConstruction Agreement, including the Interpretation ofRule I as Applicable to Loading'and Unloading. ' , '2.InternationalBrotherhood of Boilermakers, IronShipBuilders,Blacksmiths,Forgers& Helpers andInternationalBrotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, Local 92, are,each, a labor organization within the meamng of Sections2(5) and 8(e) of the Act.3.By entering into, maintaining, giving effect to, orattempting to enforce the provisions of rule 1 of theircollective-bargaining agreement, including the Interpreta-tion of Rule 1 as applicable to Loading and Unloading, as24 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations and recommended Order herein,shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions and Order,and all objectionsthereto shall be deemed waived for all purposes25 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byinterpreted on February 17, 1971, as set forthsupra,Respondents are engaging in and have engaged in unfairlabor practices within the meaning of Section 8(e) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, Iissue the following recommended: 24ORDERInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers and Internation-alBrotherhood of Boilermakers, Iron Ship' Builders,Blacksmiths, Forgers & Helpers, Local 92, the officers,agents, successors, and assigns, of each, shall:1.Cease and desist from entering into, maintaining, orgiving effect to, or attempting to enforce, the provisions ofrule I of the collective-bargaining agreement betweenRespondents and Macias, including the Interpretation ofRule I as Applicable to Loading and Unloading, to theextent said clauses are found to be unlawful herein.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Respondents shall post at their respective businessoffices and meeting halls, within the geographical areacovered by the collective-bargaining agreement, i.e., theStates ofWashington, Oregon, California, Idaho, Utah,Nevada, Arizona, and Alaska, copies of the attached noticemarked "Appendix." 25 Copies of said notice, to befurnished by the Regional Director for Region 31, shall,after being duly signed by a representative or representa-tives of Respondents, be posted by Respondents, immedi-ately upon receipt thereof, and be maintained, by each, for60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail, to the Regional Director for Region31, sufficient copies of said notices for posting by Maciasand Bigge where notices to the employees of each arecustomarily posted, if either of said employers are willingso to do.(c)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Trial Examiner'sDecision what steps each Respondent has taken to complyherewith.26 It is further recommended that unless, on orbefore 20 days from the date of the receipt of this TrialExaminer's Decision, Respondents shall, each, notify thesaidRegionalDirector that each will comply with theforegoing recommended Order, the National Labor Rela-Orderof the National Labor Relations Board"shall bechanged to read"Posted pursuant to a Judgment of theUnited States Court of Appealsenforcingan Order of the National LaborRelations Board "26 In the event this recommendedOrderis adoptedby the Board, thisprovisionshall be modified to read."Notify said Regional Director, inwriting,within 20daysfrom the date of the receipt of thisOrder, what stepseach Respondent has takento complytherewith " 290DECISIONSOF NATIONALLABOR RELATIONS BOARDtions Board issue an order requiring said Respondents totake the aforesaid action.DatedByINTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS,FORGERS & HELPERS(Union)APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, give effect to, orattempt to enforce, the provisions of rule 1, of ourcollective-bargaining agreement withMacias-FarwellCompany, including the Interpretation of Rule I asApplicable to Loading and Unloading, or the interpre-tation of said rule, issued February 17, 1971, by theacting chairman of the Employers' negotiating commit-tee and the acting chairman of the union negotiatingcommittee, to the extent that said clause has beenasserted to be applicable to loading and unloading ofmaterials at the Castaic Junction terminal of BiggeDrayage Company, by reason of said interpretationhaving been found to be violative of Section 8(e) of theNational Labor Relations Act.DatedBy(Representative)(Title)INTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS,FORGERS & HELPERS,LOCAL 92(Union)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Building, Room12100, 11000 Wilshire Boulevard, Los Angeles, California90024, Telephone 213-824-7371.